J-A18033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 MICHAEL CHEATOM                          :
                                          :
                    Appellant             :    No. 1851 WDA 2019

     Appeal from the Judgment of Sentence Entered November 26, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0008523-2018


BEFORE: OLSON, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                        FILED: DECEMBER 15, 2021

      Appellant, Michael Cheatom, appeals from the judgment of sentence

entered on November 26, 2019. We affirm.

      The trial court ably summarized the underlying facts and procedural

posture of this case:

        On May 26, 2018, City of Pittsburgh police officers responded
        to [] East Amanda Street for a report of a burglary in
        progress. The complainant, Thelma Green, called police to
        report that her son, [Appellant], had observed three black
        males enter his residence. [Appellant] was not at home at
        the time at which he observed the intruders inside of his
        residence. He observed the burglary via video surveillance
        cameras which were linked to his mobile phone.

        Upon arrival, officers made contact with Thelma Green and
        obtained her consent to enter the residence to search for the
        intruders. Officers initially observed that the back door of the
        residence had been kicked in. Once inside, the officers
        separated to sweep the rooms individually. While clearing an
        upstairs bedroom, [Sergeant Thomas Gault] observed two pill
        bottles and an open notebook in plain view atop a dresser.
J-A18033-21


          [Sergeant Gault] observed that the prescription information
          had been obliterated from each of the bottles and that one of
          the bottles contained a large number of clearly visible small,
          black rubber bands. In addition, [Sergeant Gault] observed
          that the inside of the second pill bottle was coated with a
          chalky substance. Upon opening the second pill bottle,
          [Sergeant Gault] discovered an assortment of colored pills
          which he identified as ecstasy.

          Located in close proximity to the two pill bottles was an open
          notebook which [Sergeant Gault] identified as an "owe" sheet
          commonly used by illicit drug dealers to record their
          transactions. The officers subsequently applied for and were
          granted a warrant to search the residence. During their
          execution of the search warrant, officers recovered
          marijuana, a stolen firearm, suboxone, and indicia of
          residency for [Appellant], in addition to the narcotics and owe
          sheet they had discovered on the dresser.

          [Appellant] filed a pretrial motion to suppress the evidence
          recovered from his residence, arguing that it was seized as
          the result of a warrantless search of the premises, to which
          none of the exceptions to the warrant requirement applied.
          Following a suppression hearing held on March 25, 2019, [the
          trial court] denied [Appellant’s] motion to suppress and
          [Appellant’s] case proceeded to trial.             Prior to
          commencement of his jury trial, [Appellant] moved to sever
          the firearm charge from the remaining counts. [The trial
          court] granted [Appellant’s] motion to sever and [Appellant]
          was thereafter tried on the firearms charge alone.
          [Appellant’s] jury trial commenced on May 31, 2019;
          however, the jury ultimately deadlocked, and [the trial court]
          declared a mistrial.

          [Appellant’s] retrial commenced on August 27, 2019. . . . On
          August 29, 2019, [Appellant] was found guilty of persons not
          to possess a firearm.[1] [Appellant] subsequently pled guilty
          to one count of drug possession and the remaining counts
          against him were withdrawn. On November 26, 2019,
          [Appellant] was sentenced to a term of [three to six] years'


____________________________________________


1   18 Pa.C.S.A. § 6105(a)(1).

                                           -2-
J-A18033-21


          incarceration and four [] years' probation, to run concurrent
          to his term of incarceration.

Trial Court Opinion, 12/28/20, at 1-3.

      Appellant filed a timely notice of appeal. He raises two claims to this

Court:

          [1.] Did the trial court err in denying [Appellant’s] motion to
          suppress evidence where the search warrant authorizing the
          search of [Appellant’s] residence included information that
          was the product of unconstitutional police activity – namely,
          evidence of suspected controlled substances and evidence
          that a written document “was probably an owe sheet” – and
          without this illegally obtained evidence, the search warrant
          would not have been supported by probable cause?

          [2.] Was the evidence insufficient as a matter of law to
          support [Appellant’s] conviction for possession of firearm
          prohibited on the theory of constructive possession. The
          Commonwealth failed to prove beyond a reasonable doubt
          the necessary elements that [Appellant] had knowledge of
          the firearm’s presence and that he intended to exercise
          conscious dominion and control over it?

Appellant’s Brief at 6.

      First, Appellant claims that the trial court erred when it denied his

suppression motion. Our standard of review in addressing a challenge to a

denial of a suppression motion is well established.       As this Court recently

stated:

          Our standard of review in addressing a challenge to the denial
          of a suppression motion is limited to determining whether the
          suppression court's factual findings are supported by the
          record and whether the legal conclusions drawn from those
          facts are correct. Because the Commonwealth prevailed
          before the suppression court, we may consider only the
          evidence of the Commonwealth and so much of the evidence
          for the defense as remains uncontradicted when read in the
          context of the record as a whole. Where the suppression

                                       -3-
J-A18033-21


        court's factual findings are supported by the record, we are
        bound by these findings and may reverse only if the court's
        legal conclusions are erroneous. The suppression court's legal
        conclusions are not binding on an appellate court, whose duty
        it is to determine if the suppression court properly applied the
        law to the facts. Thus, the conclusions of law of the courts
        below are subject to our plenary review.

        Moreover, appellate courts are limited to reviewing only the
        evidence presented at the suppression hearing when
        examining a ruling on a pre-trial motion to suppress.

Commonwealth v. Carey, 249 A.3d 1217, 1223 (Pa. Super. 2021)

(quotations omitted).

      Appellant claims that the trial court erred when it denied his motion to

suppress because:

        the evidence of suspected narcotics (discovered only after
        [Sergeant] Gault opened a pill bottle and examined the pills
        inside) and the written contents of a notebook (which
        [Sergeant] Gault concluded was evidence of criminal activity
        only after illegally discovering the contents of the pill bottle
        and then reading the writings in the notebook) was the
        product of warrantless searches conducted in the absence of
        any exception to the warrant requirement.

Appellant’s Brief at 21.

      We disagree.

      Generally, a warrant stating probable cause is required before a police

officer may search for or seize evidence. Commonwealth v. Bumbarger,

231 A.3d 10, 19 (Pa. Super. 2020). However:

        the plain view doctrine provides that evidence in plain view
        of the police can be seized without a warrant. The plain view
        doctrine applies if 1) police did not violate the Fourth
        Amendment during the course of their arrival at the location
        where they viewed the item in question; 2) the item was not

                                     -4-
J-A18033-21


          obscured and could be seen plainly from that location; 3) the
          incriminating nature of the item was readily apparent; and 4)
          police had the lawful right to access the item.

          Courts have alternatively described the plain view doctrine in
          terms of a three-prong test: The plain-view doctrine permits
          the warrantless seizure of an object when: (1) an officer
          views the object from a lawful vantage point; (2) it is
          immediately apparent to him that the object is incriminating;
          and (3) the officer has a lawful right of access to the object.
          There can be no reasonable expectation of privacy in an
          object that is in plain view. To judge whether the
          incriminating nature of an object was immediately apparent
          to the police officer, reviewing courts must consider the
          totality of the circumstances. In viewing the totality of the
          circumstances, the officer's training and experience should be
          considered.

Id. at 19-20 (citations and quotation marks omitted).

      In the case at bar, the totality of the circumstances as established at

the hearing on the suppression motion supports the conclusion that Sergeant

Gault properly seized the pill bottles and ledger book that were in plain view

on the bedroom dresser.        Accordingly, the subsequently acquired search

warrant was based upon constitutionally-seized evidence and was, therefore,

proper.

      Appellant does not dispute that Sergeant Gault was authorized to be in

the bedroom where he viewed the pill bottles and the ledger book, nor does

Appellant argue that these items were obscured and could not be seen plainly

from Sergeant Gault’s lawful vantage point.        Instead, this case turns on

whether the incriminating nature of these items was readily apparent when

Sergeant Gault seized them.


                                       -5-
J-A18033-21


      The record establishes that Sergeant Gault is a 24-year veteran with the

City of Pittsburgh police force. N.T. Suppression, 3/25/19, at 13. He served

in the narcotics division for approximately six years and was involved in

approximately 500 narcotics cases. Id. at 13-14.

      Sergeant Gault testified that, when he entered the bedroom, he noticed

that there was not “a lot of clutter” and, therefore, the pill bottles on the

dresser “stood out.”     Id. at 24.      He immediately observed that the

prescriptions were scratched off both bottles. He also noticed that one bottle

was coated with a chalky substance and that the other bottle contained black

rubber bands. Based upon his experience as a narcotics officer, he knew that

black rubber bands are commonly used to package heroin.             Id. at 17.

Sergeant Gault testified that before he opened the chalky pill bottle, he

observed “the way it was packaged with the . . . prescription ripped off of it.

. . . The chalky substance, the way the substance coated the inside you

normally don’t see in a prescription pill bottle.” Id. at 25-26. Following these

observations, the sergeant testified that, “through my experience, when I saw

it, I believed that they were narcotics –- I believed that there was probably

narcotics in it of some type.” Id. at 26.

      Sergeant Gault also testified that between the two pill bottles, in plain

sight, was an open notebook. Sergeant Gault described the notebook as an

“owe sheet,” “owe book,” or a “ledger book.”       He stated that this type of

notebook is a common way for mid- or small-level narcotic traffickers to keep


                                     -6-
J-A18033-21


track of their product. Id. at 18. He testified that the notebook was opened

to a page that said “fruit punch, cran grape, orange juice” which was code for

common colors of Ecstasy pills. Next to these notations were the numbers

“$16,500, $13,500 [and] $11,000”. Based on his experience, Sergeant Gault

believed that the numbers were associated with narcotics. Id. at 20.

      Appellant contends that Sergeant Gault determined that the notebook

was an “owe sheet” “only after illegally discovering the contents of the pill

bottle and then reading the writings in the notebook.” Appellant’s Brief at 21.

Appellant further claims that “[Sergeant] Gault testified credibly and honestly

that it was only after considering ‘the totality of the circumstances . . . of

everything he saw that night that led him to conclude that [the notebook] was

probably an owe sheet’.     . . .   The ‘totality of the circumstances . . . of

everything [Sergeant] Gault saw that night’ necessarily includes the

observations he illegally made after warrantlessly opening the chalky pill

bottle.”   Appellant’s Reply Brief at 2 (emphasis omitted).      Appellant has

mischaracterized Sergeant Gault’s testimony.

      Indeed, nothing in the record establishes the order in which Sergeant

Gault observed each item and when he concluded that the notebook related

to controlled substances.    Instead, the record establishes that “at some

point” Sergeant Gault saw the notebook which was opened and sitting

between the two pill bottles. Id. at 18, 29 (emphasis added). When he looked

at the page to which the notebook was open, the writing of colors and the


                                      -7-
J-A18033-21


numbers “jumped out” at him. Id. at 20. He knew, from his experience, that

this was code for narcotics. Id.    Accordingly, he believed that the notebook

was an “owe sheet,” “owe book,” or “ledger book” that was used to record

illegal narcotics sales. Id. At no time did Sergeant Gault testify that it was

only “after” he opened the chalky pill bottle that he knew that the notebook

was used to record illegal narcotics sales.

      Based on this record, we conclude that the incriminating nature of the

pill bottles and the notebook was readily apparent to Sergeant Gault, an

experienced narcotics officer, at the time he observed these items.

Accordingly, the items were properly seized and Appellant’s first claim on

appeal fails.

      Next, Appellant claims that the evidence was insufficient to support his

conviction for illegally possessing a firearm.

      Whether the evidence was sufficient to sustain the charge presents a

question of law. Commonwealth v. Toritto, 67 A.3d 29 (Pa. Super. 2013)

(en banc). Our standard of review is de novo, and our scope of review is

plenary. Commonwealth v. Walls, 144 A.3d 926 (Pa. Super. 2016). In

conducting our inquiry, we examine:

         whether the evidence at trial, and all reasonable inferences
         derived therefrom, when viewed in the light most favorable
         to the Commonwealth as verdict-winner, [is] sufficient to
         establish all elements of the offense beyond a reasonable
         doubt. We may not weigh the evidence or substitute our
         judgment for that of the fact-finder. Additionally, the
         evidence at trial need not preclude every possibility of
         innocence, and the fact-finder is free to resolve any doubts

                                      -8-
J-A18033-21


        regarding a defendant's guilt unless the evidence is so weak
        and inconclusive that as a matter of law no probability of fact
        may be drawn from the combined circumstances. When
        evaluating the credibility and weight of the evidence, the
        fact-finder is free to believe all, part or none of the evidence.
        For purposes of our review under these principles, we must
        review the entire record and consider all of the evidence
        introduced.

Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super. 2014)

(quotation omitted).

      In order to obtain a conviction for illegally possessing a firearm under

Section 6105(a)(1),


        the Commonwealth must prove beyond a reasonable doubt
        that the defendant possessed a firearm and that he was
        convicted of an enumerated offense that prohibits him from
        possessing, using, controlling, or transferring a firearm. The
        term “firearm” is defined in that [S]ection as any weapon that
        is “designed to or may readily be converted to expel any
        projectile by the action of an explosive or the frame or
        receiver of any such weapon.”

Commonwealth v. Batty, 169 A.3d 70, 76 (Pa. Super. 2017).

      In the instant case, after the search warrant was obtained, police

searched the house and located a loaded firearm with an extended magazine

within an unlocked compartment in the armrest of a leather couch. N.T. Trial,

8/27/19, at 71-72. Appellant is not legally permitted to possess a firearm.

Id. at 88.

      As Appellant was not in physical possession of the firearm, the

Commonwealth was required to establish that he had constructive possession

of the seized item to support his conviction.

                                      -9-
J-A18033-21


        Constructive possession is a legal fiction, a pragmatic
        construct to deal with the realities of criminal law
        enforcement. Constructive possession is an inference arising
        from a set of facts that possession of the contraband was
        more likely than not. We have defined constructive
        possession as conscious dominion. We subsequently defined
        conscious dominion as the power to control the contraband
        and the intent to exercise that control. To aid application, we
        have held that constructive possession may be established
        by the totality of the circumstances.

Commonwealth v. Hopkins, 67 A.3d 813, 820 (Pa. Super. 2013) (quotation

marks and citations omitted).       Appellant argues that the evidence was

insufficient to establish that he knew that the firearm was in the armrest or

that he intended to exercise conscious dominion or control over it.

      In concluding that the evidence was sufficient to convict Appellant of the

firearms violation, the trial court found as follows:

      the Commonwealth presented sufficient evidence to support
      [Appellant’s] conviction. As [Appellant] was not in physical
      possession of the firearm, the Commonwealth was required to
      establish that he had constructive possession of the firearm in
      order to satisfy its burden at trial. . . .

      In the instant matter, the jury determined that, when viewed in
      their totality, the facts and circumstances supported the
      conclusion that [Appellant] was in constructive possession of the
      firearm recovered from inside of his residence.                 During
      [Appellant’s] trial, police officers testified that they recovered the
      gun from a storage compartment in [Appellant’s] couch while
      executing the search warrant at his Amanda Street residence.
      [Appellant] did not dispute the Commonwealth’s contention that
      it was, in fact, his residence. To the contrary, [Appellant]
      stipulated to that fact at trial. In addition, investigating officers
      testified that, based upon their observations, it did not appear as
      though anyone other than [Appellant] lived in the house.

Trial Court Opinion, 12/28/20, at 7-8 (citations omitted).


                                     - 10 -
J-A18033-21


         In his defense, Appellant presented evidence that his uncle found the

firearm in an alley and stored it temporarily in Appellant’s couch while

Appellant was out of town and without Appellant’s knowledge. The jury heard

the testimony from Appellant’s uncle and chose not to believe it. It is not our

place to refute the jury’s credibility determinations.

         When viewing all of the evidence in a light most favorable to the

Commonwealth, we conclude that the evidence was sufficient to convict

Appellant of illegally possessing a firearm. Appellant’s claim to the contrary

fails.

         Judgment of sentence affirmed. Jurisdiction relinquished.

         Judge Nichols joins.

         Judge Musmanno files a Dissenting Statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2021




                                      - 11 -